The opinion of the Court was delivered by
Todd, J.
The plaintiffs, as collateral heirs of John Marsden Pintard, seek by this action to annul the letters of administration issued to Claude Pintard, the defendant, as administrator of the succession of the deceased.
Among other grounds of nullity urged is this (quoting):
“ That there was no order of the judge or clerk authorizing the issuance of the letters of administration.”
We find in the record no such order, and this omission was fatal. The appointment was an absolute nullity.
It was so held by the present Court in the case of the succession of Picard, 33 Ann. 1136, a case presenting the precise issue now before ns. It is unnecessary for us to report here the reasons which led ns to the conclusion stated. They can he found at length in the opinion then delivered, which we re-afflrm.
The application for the appointment in question by the defendant •was regular, and notice of the application published in the manner •and for the time prescribed by law. The conclusion reached by us does not involve the dismissal of the entire proceeding, but only affects the alleged appointment by reason of the omission referred to and which the remanding of the case may enable the parties to supply.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be annulled, avoided and reversed, and it is now adjudged and decreed that the said letters of administration to Claude Pintard, as administrator of the succession of John Marsden Pintard, by the clerk of the district court of the parish of West Feliciana, be .annulled and set aside, and the case remanded to the lower court to be proceeded with according to law; defendant to pay costs of both courts.